Upon an indictment which charged appellant with the offense of assault with intent to murder, he was convicted of an assault with a weapon and the jury assessed a fine of $200. From the judgment of conviction this appeal was taken.
Upon the trial in the court below the testimony as to the details of the difficulty was in sharp conflict. All this was for the jury to consider and determine. There was no dispute as to the fact that the alleged injured party, Clarence White, was grievously and dangerously wounded in the fight with defendant; the testimony of the attending physician whose qualifications were admitted, and clearly apparent, was conclusive of this question. There was no dispute that the defendant inflicted said wounds. He insisted he did so in self-defense. His testimony, and that of his witnesses, was to that effect. That for the State was decidedly to the contrary and tended to show an unprovoked, cruel and unlawful attack was made upon the alleged injured party by this defendant and others who assisted him, but not on trial in this case.
Pending the trial, several exceptions were reserved to rulings of the court upon the testimony, all of which have been examined and considered. These exceptions are so clearly without merit as to need no discussion. This also applies to the charges refused to defendant. *Page 176 
The court was careful in the trial of this case, and no prejudicial error appears. The oral charge was full, fair and complete, covering as it did every principle of law involved.
No error appearing, it follows that the judgment of conviction from which this appeal is taken must be affirmed. It is so ordered.
Affirmed.